ORDER
PER CURIAM.
Gerald Boyer (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief (motion) without an evidentiary hearing. Movant pled guilty to one count of possession of a controlled substance, in violation of Section 195.202. The court sentenced Movant to seven years’ imprisonment. Movant thereafter timely filed his pro se and amended motions, pursuant to Rule 24.035, alleging Counsel had provided ineffective assistance. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law *550applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).